



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Turner, 2012 ONCA
    728

DATE: 20121026

DOCKET: C49782

Goudge, Rouleau and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Barrington Turner

Appellant

Michael Dineen, for the appellant

Alexander Hrybinsky

Heard: October 23, 2012

On appeal from the conviction entered on December 13,
    2007 by Justice Ferguson of the Superior Court of Justice, sitting with a jury.

APPEAL BOOK ENDORSEMENT

[1]

The first issue in this appeal concerning the proposed fresh evidence is
    the due diligence consideration.

[2]

It is clear that the evidence of the appellant now proffered as fresh
    evidence was always available.

[3]

As to the evidence now offered by Mr. General, in our view, the
    appellants trial counsel made a tactical decision not to call him. Had Mr.
    General been seen as a useful witness for the defence, counsel would have and
    could have pursued the matter of the Crown allegedly conditioning its position
    on Mr. Generals sentencing on his implicating the appellant, and would have
    had any misunderstanding to that effect removed.

[4]

Moreover, there was ample other reasons for trial counsel to conclude
    that Mr. General would not be a helpful nor necessary witness, including the
    eye witness identification evidence, which was not seen by the defence as
    overwhelming, and Mr. Generals general lack of credibility.

[5]

Since this was a tactical decision, the cogency consideration applied to
    Mr. Generals proposed fresh evidence is considerably higher. His personal
    history and his current version of events lead us to conclude that his
    credibility is not sufficient to meet that criteria.

[6]

Since both the due diligence and cogency requirements are not met, we
    would not admit the fresh evidence, and the appeal must therefore be dismissed.


